347 S.W.3d 172 (2011)
Raymond GLASS, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 94766.
Missouri Court of Appeals, Eastern District, Division Three.
August 30, 2011.
Edward S. Thompson, St. Louis, MO, for Appellant.
Chris Koster, Attorney General, Robert J. Bartholomew, Jr., Asst. Attorney General, Jefferson City, MO, for. Respondent.
Before ROBERT G. DOWD, JR. P.J. and MARY K. HOFF and SHERRI B. SULLIVAN, JJ.

ORDER
PER CURIAM.
Raymond Glass ("Movant") appeals from the denial of his Rule 29.15 motion for post-conviction relief following an evidentiary hearing. Movant contends the motion court erred in denying his motion because (1) his trial counsel was ineffective for failing to produce two alibi witnesses, (2) his trial counsel was ineffective for failing to object to a verdict director for stealing that omitted the fourth element identifying that the item stolen was a credit card, and (3) his appellate counsel was ineffective for failing to raise on appeal the omission of the fourth element of the verdict director.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. The motion court's findings of fact and conclusions of law are not clearly erroneous. Rule 29.15(k). An opinion reciting the detailed facts and restating principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).